Citation Nr: 1707649	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left leg sciatic nerve condition.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 through January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript is of record.

In February 2015, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

The Board notes that additional medical records were associated with the claims file after the most recent supplemental statement of the case was issued (June 2015) with respect to these claims.  However, as this evidence is not pertinent to the claims, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims.  38 C.F.R. §§ 19.31(b) and 20.1304(c).  The additional VA medical records contain no discussion of the history or etiology of the sciatica, so they are not relevant to the issue at hand here, which is service connection, and the military personnel records have no bearing on this issue either.

The Veteran's claim was limited to sciatica, and that was the only issue discussed at the Board hearing.  In 2015, he filed claims for neuropathy of both lower extremities, along with diabetes.  In an April 2016 rating decision, the RO denied service connection for diabetes and peripheral neuropathy of the right lower extremity, but noted that the claim for peripheral neuropathy of the left lower extremity would not be addressed since the Veteran already had an appeal pending for sciatica of the left lower extremity.  While the Board certainly understands the RO's reasoning, the claim for peripheral neuropathy of the left lower extremity was based on totally distinct legal and factual grounds - claimed exposure to Agent Orange and/or secondary to claimed diabetes - than the claim for sciatica of the left lower extremity - claimed as a result of in-service injuries.  Since the Board's consideration of the issue was limited to that contention only during the hearing, it would be potentially prejudicial to the Veteran to expand the claim at this time.  Therefore, the claim for service connection for peripheral neuropathy of the left lower extremity is REFERRED to the RO for adjudication. 


FINDING OF FACT

The Veteran's current left leg sciatic nerve condition is not etiologically linked to an in-service injury or disease.


CONCLUSION OF LAW

The elements for service connection for a left leg sciatic nerve condition have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a July 2011 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private medical records, VA treatment records, a VA examination report, and VA medical addendum opinion.

The Board finds the May 2015 VA medical addendum opinion was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This medical addendum opinion is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in August 2013.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disability.  The Veteran had an opportunity to provide evidence in addition to his testimony as to why he should be service-connected for a left leg sciatic nerve condition.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for a left leg sciatic nerve condition.  Specifically, he asserted in his August 2013 Board hearing that his left leg sciatic nerve condition was caused by slipping and falling on ice while stationed in Greenland.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Nevertheless, lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran sustained an injury while trimming hedges in April 1973 and was treated for low back pain with radiating pain into his left thigh.  He was again treated for muscular back and thigh pain in May 1973.

The record reflects that the Veteran did not report low back pain again until March 1999.  Private medical records from Dr. M. indicate the Veteran reported he picked up a box of canned dog food at work and developed pain in the right side of his low back.  Later that month he sought treatment for his low back pain in connection with a workers' compensation claim.  He continued to report low back pain throughout April 1999.  In the same month, he reported severe pain in his low back that radiated across the left buttock and down to the upper third of his left thigh.  In August 1999 the Veteran was diagnosed with a lumbosacral sprain with left sacroilitis and numbness in the left sciatic distribution.

The Veteran was afforded a VA examination in May 2012.  The examiner opined that the Veteran's "back and left leg problems [were] likely the result of degeneration and wear and tear over time since discharge."  However, the examiner incorrectly noted that there was no documentation of any complaints regarding the back or left leg in service.

In May 2015 a VA medical addendum opinion was obtained to address whether the back and thigh pain the Veteran reported in service could have an etiological link to his current left leg sciatic nerve condition.  The examiner noted that the Veteran experienced acute muscular back pain with radiation to the left thigh in service, which resolved without residuals.  She opined his acute back pain experienced in service was not related to his current diagnosis of degenerative disc disease and sciatica because those conditions are "typical of aging process and normal wear and tear of disc and encroachment or impingement of nerve root."  Thus, the examiner concluded the Veteran's current left leg sciatic nerve condition was less likely than not related to his in-service lower back injury.

The Veteran appeared before the Board in an August 2013 Travel Board hearing.  He reported his back and sciatic nerve pain began after falling regularly on the snow and ice while stationed in Greenland.  The Veteran also reported that he did not go to sick call for his back in Greenland, but waited until later in service.  He stated that he began seeking medical treatment for low back pain in the 1970s, but that those records could not be obtained.  Further, he could not recall that he had ever talked to any of his private physicians about whether his current left leg sciatic nerve condition could be linked to falling while in service.  Finally, he denied experiencing any subsequent back injuries since separating from service.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim for service connection for a left leg sciatic nerve condition must be denied.

The first report of low back pain after service was in connection with an occupational injury in March 1999.  During his August 2013 Board hearing, he reported experiencing no other injuries to his low back.  This inconsistency is probative evidence that weighs heavily against his credibility.

The Board finds the May 2015 VA examiner's medical addendum opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As stated above, the examiner reviewed the Veteran's entire claims file, including his report of low back pain with radiating left thigh pain, and found that the Veteran's current left leg sciatic nerve condition was not etiologically linked to his in-service injury.  She opined that a sciatic nerve condition was "typical of aging process and normal wear and tear of disc and encroachment or impingement of nerve root," while his in-service injury was acute and resolved without residuals.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the May 2015 VA examiner's opinion.

Indeed, the first complaint of low back and radiating left thigh pain after service was not until 1999, 26 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  This treatment was also in connection with an injury.

While the Board recognizes the Veteran's assertions that he currently has a left leg sciatic never disability related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that this pain is connected to his current diagnosis of sciatica.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, neurological issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neurological issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible neurological issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a left leg sciatic nerve condition.

In sum, the Board finds the elements of service connection for a left leg sciatic nerve condition have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a left leg sciatic nerve condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


